Citation Nr: 1541266	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-37 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.
 
2.  Entitlement to non-service-connected death pension benefits.


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Armed Forces from July 1946 to April 1947 as a member of the New Philippine Scouts.  He died in February 1979.  The Appellant is his surviving spouse.  There is also information from the Republic of the Philippines government that he also served as a Guerilla in the Armed Forces of the Philippines from April 1944 to February 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Manila, Philippines Department of Veterans Affairs (VA) Regional Office (RO).

In a decision in May 2011, the Board denied the issues of entitlement to service connection for the cause of the Veteran's death; entitlement to non-service-connected death pension benefits; and entitlement to accrued benefits.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Decision dated in April 2012, the Court vacated and remanded the Board's decision as to the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to non-service-connected death pension benefits for compliance with the instructions in the Joint Motion.  

In November 2012 and October 2013, the Board remanded the case to the RO for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded again to comply with the Court's directives when it vacated the Board's prior decision and remanded the Appellant's remaining claims in April 2012.  As noted, there is information indicating the Veteran served as a guerilla from April 1944 to February 1946.  In November 2008, the National Personnel Records Center in St. Louis, Missouri (NPRC), notified VA that the Veteran's service treatment records were missing and likely destroyed in the July 1973 fire at NPRC.  In February 2009, the NPRC responded that it needed further information consisting of the Veteran's unit (company, battalion, and regiment).  Subsequent thereto, in May 2009, the Appellant submitted a Certificate from the Armed Forces of the Philippines Office of the Adjutant General, which describes the Veteran's service as a Guerilla in the Armed Forces of the Philippines, including the Veteran's unit information.  The RO never resubmitted the records request and service verification providing the unit information provided by the Appellant in May 2009.

Consequently, the Court in April 2012 and the Board in November 2012 and October 2013 directed the RO to request verification and copies of any of the Veteran's service treatment records and service personnel file providing the unit information supplied by the Appellant regarding guerilla service.  Although the RO made requests and received negative replies, the Board finds that the requests and responses are incomplete.  

The only request of record for service treatment records is the PIES request that resulted in the November 2008 response that the records are fire related.  At no point since the Board's November 2012 remand has the RO made a request for the Veteran's service treatment records which included the period of the Veteran's reported service in the guerillas from 1944 to 1946 with the unit information supplied by the Appellant.  

As to personnel records, the RO submitted a PIES (Personnel Information Exchange System) request in December 2012 which included pay records as part of the personnel file and included both periods of service asserted by the Appellant but did not include the unit information supplied by the Appellant.  Given the possibility the records may be fire related and the first period of service is related to service in a guerrilla unit, the Board has determined any requests should have included the unit information to assist in the search.  Furthermore, the response to the RO stated nothing about non-financial records but indicated the finance records were maintained by an identified designation. The response was forwarded to that location.  To date, the RO has not received a response.  Therefore, the Board still cannot determine that there are no finance records or further searches would be futile.

The RO through PIES requested the Veteran's service personnel records in October 2013.  That request only covered the Veteran's service in the new Philippine Scouts and made no mention of the Veteran's reported service as a guerilla from 1944 to 1946, including his unit information.  The NPRC in November 2013 advised that the records were fire related and could not be reconstructed.  The Board thus cannot tell if the results would have been the same had the request mentioned the information concerning the reported guerilla service.  

In December 2012 and February 2014, the RO sent a written request on VA Form 21-3101 for service verification and for personnel records but, as noted above, did not request the service treatment records.  The request in December 2012 included the years the Veteran was reported to serve as a guerilla and included the unit information supplied by the Appellant.  It did not include his verified service in from July 1946 to April 1947 as a member of the Philippine Scouts.  The February 2014 request did include both periods.  

In May 2014, the NPRC stated that the Veteran had no service as a member of the Philippine Commonwealth Army including the recognized guerillas in the service of the United States Armed Forces.  It did not mention whether any personnel records existed based upon the unit information given.  Thus, while the response suggests no personnel records from guerilla service, VA has not received a clear negative response for personnel records and the response does not preclude records for the Philippine Scout service.    

It thus appears there still has not been compliance with the prior remands.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, upon remand, the Board has determined that the RO should again ask for the Veteran's service personnel records and the service treatment records and all requests shall include both periods of service along with the unit information supplied by the Veteran.

Furthermore, with respect to service verification for the Veteran's reported guerilla service, in the recent case of Tagupa v. McDonald, 27 Vet. App. 95, 101 (August 2014), the Court held that verification of service must be made to the appropriate service department, here the United States Department of the Army, and VA cannot rely upon a negative response from the National Personnel Records Center (NPRC) to determine qualifying service under 38 C.F.R. § 3.203.  In this case, the RO made of its inquiries only to the NPRC and did not make a request for verification for service to the Department of the Army.  Accordingly, the RO should send copies of all available documents to the Department of the Army for a determination whether the Veteran had the reported service.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Submit a request to the United States Department of the Army, not the NPRC (in light of Tagupa v. McDonald, 27 Vet. App. 95 (2014) (holding that in addressing determinations of qualifying service, "absent evidence of a statutorily delegated duty, the plain meaning of VA's regulation [38 C.F.R. § 3.203(c)] requires verification of service from the relevant service department"), for verification of the Veteran's service purportedly as a Guerilla in the Armed Forces of the Philippines from April 1944 to February 1946, to include if appropriate the certification from the Armed Forces of the Philippines Office of the Adjutant General dated in March 2008.

2.  For reasons set forth above, request a copy of the Veteran's Official Military Personnel File and associate it with the claims file.  Specifically, all military records, including any pay records, dating from April 1944 to February 1946; and from July 1946 to April 1947, should be requested and associated with the claims file.  All requests must contain the unit information provided by the Appellant.  All negative replies must be in writing.

If no records are found and further requests for these records would be futile, notify the appellant in accordance with 38 C.F.R. § 3.159(e).
 
3.  For reasons set forth above, contact the appropriate records custodian for a copy of all of the Veteran's service medical records dating from April 1944 to February 1946; and from July 1946 to April 1947.  All requests must contain the unit information provided by the Appellant.  All negative replies must be in writing.

If no records are found and further requests for these records would be futile, notify the appellant in accordance with 38 C.F.R. § 3.159(e).

4.  Request from the NPRC, and/or any other appropriate source, to include the National Archives and Records Administration, or any other appropriate custodian sick/morning reports, unit roster lists, daily duty status reports, or other documents that relate to the Veteran for C Company, 1st Battalion, 3rd Pang Regiment, for the period identified by the Appellant from April 1944 to February 1946 as a Recognized Guerilla, and July 1946 to April 1947 as a member of the Philippine Scouts.

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

5.  After completing the above development, readjudicate the issues on appeal.  If either benefit sought remains denied, provide a supplemental statement of the case to the Appellant, and return the appeal to the Board for appellate review, after this pro se Appellant has had an adequate opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






